J   -S48025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                        1   IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                               Appellee

                          v.

JOHNNY T. BRANFORD

                               Appellant                    No. 2018 MDA 2016


       Appeal from the Judgment of Sentence Entered November 2, 2016
                 In the Court of Common Pleas of Berks County
                Criminal Division at No: CP-06-CR-0002592-2015

BEFORE:         OTT, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                                 FILED AUGUST 01, 2017

        Appellant Johnny T. Branford appeals from the November 2, 2016

judgment of sentence entered               in the Court of Common Pleas of Berks

County ("trial court"), following his jury convictions of two counts of first

degree murder, two counts of third degree murder, theft by unlawful taking,

access device fraud, possessing instruments of crime, and unauthorized use

of an automobile.' Because of Appellant's failure to file       a   Pa.R.A.P. 1925(b)

statement of errors complained of on appeal, we remand this matter for the

filing of   a   Rule 1925(b) statement     nunc pro tunc and for the preparation and
filing of   a   Rule 1925(a) opinion by the trial court.



*   Retired Senior Judge assigned to the Superior Court.
' 18 Pa.C.S.A. §§ 2502(a), 2502(c), 3921(a), 4106(a)(1)(ii), 907(a), and
3928(a), respectively.
J   -S48025-17



        Following       Appellant's counseled filing of         a    notice of appeal, on

December 6, 2016, the trial court ordered him to file                        a   Rule 1925(b)

statement within 21 days. Appellant failed to comply.                      On May 19, 2017,

Appellant's counsel filed in this Court an Anders2 brief, claiming that

Appellant's convictions were supported by sufficient evidence.                    On May 24,

2017, Appellant's counsel filed         a   petition to withdraw as counsel.

        On appeal, the Commonwealth               correctly points out that at no point did

Appellant's counsel file       a   Rule 1925(b) statement in accordance with the trial

court's December 6, 2016 order.

        It   is    well -settled that failure to file     a   Rule 1925(b) statement in

criminal      cases      is   per se     ineffective    assistance    of    counsel.     See

Commonwealth v. McBride, 957 A.2d 752, 755-56                        (Pa. Super. 2008). As

a    result, we remand for filing of         a   Rule 1925(b) statement nunc pro tunc

under Pa.R.A.P. 1925(c)(3).3 Id. at 756. Rule 1925(c)(3) provides:
        If an appellantin a criminal case was ordered to file a Statement
        and failed to do so such that the appellate court is convinced



2   Anders    v.   California, 386     U.S. 738 (1967).
3
    We note that Rule 1925(c)(4) also provides:
      In a criminal case, counsel may file of record and serve on the
      judge a statement of intent to file an Anders/McClendon brief
      in   lieu of filing a Statement.            If, upon review of
      the Anders/McClendon brief, the appellate court believes that
      there are arguably meritorious issues for review, those issues
      will not be waived; instead, the appellate court may remand for
      the filing of a Statement, a supplemental opinion pursuant
      to Rule 1925(a), or both. Upon remand, the trial court may, but
      is not required to, replace appellant's counsel.
Pa.R.A.P. 1925(c)(4).



                                                 -2
J   -S48025-17


        that counsel has been per se ineffective, the appellate court shall
        remand for the filing of a Statement nunc pro tunc and for the
        preparation and filing of an opinion by the judge.
Pa.R.A.P. 1925(c)(3).

        We remand this matter to the trial court and, within 21 days of the

trial court's receipt of the record from the Superior Court Prothonotary, the

trial court shall order Appellant to file     a   Rule 1925(b) statement nunc pro

tunc.    The trial court shall then prepare and file        a   detailed Rule 1925(a)

opinion within 60 days of the filing of the Rule 1925(b) statement. Upon the

filing of the Rule 1925(a) opinion, the record is to be returned to this Court

within 30 days.           At that time, this Court may require the filing of

supplemental briefs.

        Matter remanded with directions to file     a   Rule 1925(b) statement nunc

pro tunc and     a   Rule 1925(a) opinion.   Panel jurisdiction retained.




                                         -3